NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GLORIA VILLA DE CARRILLO,                       No.    13-72350

                Petitioner,                     Agency No. A070-740-768

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Gloria Villa de Carrillo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her motion to terminate removal

proceedings, denying her application for relief under the Convention Against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”), and ordering her removed. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo the denial of a motion to terminate and claims of

constitutional violations. Martinez-Medina v. Holder, 673 F.3d 1029, 1033 (9th

Cir. 2011). We review for substantial evidence the agency’s factual findings.

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for

review.

      The agency did not err or violate due process in denying Villa de Carrillo’s

motion to terminate removal proceedings or in sustaining the removability charges,

because Samayoa-Martinez v. Holder forecloses her contention that her statements

to immigration officials at the border were unconstitutionally obtained in violation

of 8 C.F.R. § 287.3(c). 558 F.3d 897, 901-02 (9th Cir. 2009); see Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (an alien must show error and substantial

prejudice to prevail on a due process claim).

      Substantial evidence supports the agency’s denial of Villa de Carrillo’s CAT

claim, because Villa de Carrillo failed to establish it is more likely than not she

would be tortured by or with the consent or acquiescence of the government of

Mexico. See Silaya at 1073; Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir.

2011) (claims of possible torture were speculative).

      PETITION FOR REVIEW DENIED.




                                           2                                   13-72350